DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a method for printing to a medium with a printer, comprising: receiving a plurality of objects for a tile; counting an object count for each object type of the plurality of objects of the tile; initializing a tile-reuse count; generating a tile object associated with the plurality of objects; receiving tile area data for the tile, tiling area data for a tiling area, and bounding region data for a bounding region; checking for the tile area data having at least one dimension exceeding a corresponding bounding region dimension of the bounding region data; determining the tiling area data does not have at least one dimension exceeding the bounding region dimension; responsive to the determining the tiling area data does not have at least one dimension exceeding the bounding region dimension, checking for a total number of the plurality of objects exceeding an objects threshold; and responsive to 
Zhu (US 2020/0001621 A1) discloses in Figures 6 and paragraphs [0041]-[0053] The template data includes a plurality of pieces of object data
each of which defines a format (e.g., a print content, the point number and
a style of characters and the like) and position of a print content (e.g., a
character string), when many parts of the contents of the newly generated
template data are the same as those of the contents of the existing
template data (concretely, the object data and its configuration are
analogous), the differential data representing differences between the
newly generated template data and the existing template data is simple
data of which data size is small. Hereinafter, the data representing
difference between two pieces of data will be referred to as a data
difference. Thus, it could be said that the differential data representing data
difference between the newly generated template data and the existing
template data. Zhu do not include all the detailed combined limitations included in the claim including a receiving a plurality of objects for a tile; counting an object count for each object type of the plurality of objects of the tile; initializing a tile-reuse count; generating a tile object associated with the plurality of objects; receiving tile area data for the tile, tiling area   
	Filler et al. (US 2019/0279331 A1) discloses in paragraphs [0104] and claims 17 y 25 generating a template for application of a unique sparse signal tile to a substrate, wherein the template repeats the unique signal tile to fit an area on an object; producing uniquely marked images by repeating each unique signal tile to fit an area on a corresponding marked object according to the template; and marking objects with the uniquely marked images within the area identified by the template. Filler do not include all the detailed combined limitations included in the claim including a receiving a plurality of objects for a tile; counting an object count for each object type   
	Dermer’623 (US 2003/0011623 A1) shows in paragraphs [0018], [0029]-[0035] and Figure 4 defining a tile, subdivide the tile and clipping path to avoid overlap. Dermer’623 do not include all the detailed combined limitations included in the claim including a receiving a plurality of objects for a tile; counting an object count for each object type of the plurality of objects of the tile; initializing a tile-reuse count; generating a tile object associated with the plurality of objects; receiving tile area data for the tile,   
	Milovanovic’762 (US 2020/0226762 A1) shows in paragraphs [0040], [0044]-[0046] boundary points indexed with a corner detector. Milovanovic’762 do not include all the detailed combined limitations included in the claim including a receiving a plurality of objects for a tile; counting an object count for each object type of the plurality of objects of the tile; initializing a tile-reuse count; generating a tile object associated with the plurality of objects; receiving tile area data for the tile, tiling area data for a tiling area, and bounding region data for a bounding region; checking for the tile area data having at least one dimension exceeding a   
 
Claims 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a method for printing to a medium with a printer, comprising: receiving a plurality of objects for a tile; counting an object count for each object type of the plurality of objects of the tile; initializing a tile-reuse count; generating a tile object associated with the plurality of objects; receiving tile area data for the tile, tiling area data for a tiling area, and bounding region data for a bounding region; checking for the tile area data having at least one dimension exceeding a corresponding bounding region dimension of 

Zhu (US 2020/0001621 A1) discloses in Figures 6 and paragraphs [0041]-[0053] The template data includes a plurality of pieces of object data
each of which defines a format (e.g., a print content, the point number and
a style of characters and the like) and position of a print content (e.g., a
character string), when many parts of the contents of the newly generated
template data are the same as those of the contents of the existing
template data (concretely, the object data and its configuration are
analogous), the differential data representing differences between the
newly generated template data and the existing template data is simple
data of which data size is small. Hereinafter, the data representing
difference between two pieces of data will be referred to as a data
difference. Thus, it could be said that the differential data representing data
difference between the newly generated template data and the existing
  
	Filler et al. (US 2019/0279331 A1) discloses in paragraphs [0104] and claims 17 y 25 generating a template for application of a unique sparse signal tile to a substrate, wherein the template repeats the unique signal tile to fit an area on an object; producing uniquely marked images by repeating each unique signal tile to fit an area on a corresponding marked object according to the template; and marking objects with the uniquely marked images within the area identified by the template. Filler do not include all   
	Dermer’623 (US 2003/0011623 A1) shows in paragraphs [0018], [0029]-[0035] and Figure 4 defining a tile, subdivide the tile and clipping path to avoid overlap. Dermer’623 do not include all the detailed combined limitations included in the claim including a receiving a plurality of objects for a tile; counting an object count for each object type of the plurality of objects of the tile; initializing a tile-reuse count; generating a tile object associated with the plurality of objects; receiving tile area data for the tile, tiling area data for a tiling area, and bounding region data for a bounding   
	Milovanovic’762 (US 2020/0226762 A1) shows in paragraphs [0040], [0044]-[0046] boundary points indexed with a corner detector. Milovanovic’762 do not include all the detailed combined limitations included in the claim including a receiving a plurality of objects for a tile; counting an object count for each object type of the plurality of objects of the tile; initializing a tile-reuse count; generating a tile object associated with the plurality of objects; receiving tile area data for the tile, tiling area data for a tiling area, and bounding region data for a bounding region; checking for the tile area data having at least one dimension exceeding a corresponding bounding region dimension of the bounding region data; determining the tiling area data does have at least one dimension exceeding the bounding region dimension; and responsive to the determining the tiling area data does have at least one dimension .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675